Citation Nr: 0606726	
Decision Date: 03/08/06    Archive Date: 03/23/06

DOCKET NO.  03-20 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Muskogee, Oklahoma


THE ISSUE

Entitlement to an extension of the delimiting date for 
educational assistance benefits under Chapter 1606, Title 10, 
United States Code, beyond September 12, 1995.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The appellant and P.L.B.


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The appellant served in the California Air National Guard.  
Her service included, among other things, a period of active 
duty training from August to November 1983.

This matter comes to the Board of Veterans' Appeals (BVA or 
Board) on appeal from a decision by the RO in Muskogee, 
Oklahoma.  The case was previously before the Board in August 
2004, when it was remanded for additional development.

For the reasons set forth below, this appeal is again being 
REMANDED for additional development.  VA will notify the 
appellant if further action is required on her part.


REMAND

The appellant had a BVA hearing in February 2004 in 
connection with the present appeal.  In January 2006, the 
Board wrote the appellant, informed her that the Veterans Law 
Judge who conducted the hearing was no longer employed by the 
Board, and asked her if she wanted to attend another hearing.  
The appellant answered in the affirmative, indicating that 
she would like to have another hearing before a Veterans Law 
Judge at the RO.  In light of the appellant's request, her 
claims file must be returned to the agency of original 
jurisdiction.  A remand is required.  38 C.F.R. §§ 19.9, 
20.704 (2005).

For the reasons stated, this case is REMANDED for the 
following action:

The appellant should be scheduled for a 
hearing at the RO, to be held before a 
Veterans Law Judge of the Board.

After the appellant and her representative have been given an 
opportunity to appear at a Board hearing, the claims file 
should be returned to the Board for further appellate review.  
No action is required by the appellant until she receives 
further notice, but she may furnish additional evidence and 
argument while the case is in remand status.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 
109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).  The purpose of this remand is to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of this appeal.

This matter must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of this appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

